Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims could represent a carrier wave with a set of instructions embodied thereon.
Claims 36-40 are drawn to a “machine-readable medium”1 and a review of the applicant’s originally filed specification reveals that the applicants provided antecedent basis for such medium.  However, there is no explicit and deliberate definition in the claim nor the specification for the “machine-readable medium”.  As such, the examiner is required to interpret “machine-readable medium” consistent with the plain meaning of the term.  Since the “machine-readable medium” is broad enough to encompass both statutory and nonstatutory types of mediums (i.e. signals, carrier waves and other types of transmission mediums), claims 36-40 are considered nonstatutory since these claims could represent a carrier wave with a set of instructions embodied thereon.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastegari et al (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks” March 2016) disclose a method of enhancing a convolutional neural network (CNN) having binary weights comprising (See e.g. title, section 1 on binary CNN), binary tensors (See e.g. section 3) calculating a convolution of an input feature map with an input binary tensor (See e.g. section 3 on convolutional operation of W, where W are binary tensors),and calculating a convolution at the next node using a previous convolution result calculated at the root node of the tree (See e.g. section 3.1 on backpropagation.  Examiner Note: backpropagation means result from previous iteration is backpropagate and used in current/next calculation).
Hsu et al (“Learning Efficiently- The Deep CNNs-Tree Network” 2015) disclose CNN-Tree (See e.g. abstract), feature map and convolutions (See e.g. Fig. 2).
Ioannou et al (“Deep Roots: Improving CNN Efficiency with Hierarchical Filter Groups” Nov 2016) disclose a new method for creating computationally efficient and compact convolutional neural networks (CNNs) using a novel sparse connection structure that resembles a tree root (See e.g. abstract and section 3).
Mou et al (“Discriminative Neural Sentence Modeling by Tree-Based Convolution” Jun 2015) disclose tree based convolution (See e.g. abstract and Fig. 1).
Andri et al (“YodaNN: An Architecture for Ultra-Low Power Binary-Weight CNN Acceleration” Feb 2017) disclose Binary-weight CNN acceleration.  See e.g. abstract.

Allowable Subject Matter
Claims 32-35, 40-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rastegari, considered to be the closest prior art, disclose a method of enhancing a convolutional neural network (CNN) having binary weights comprising (See e.g. title, section 1 on binary CNN), binary tensors (See e.g. section 3) calculating a convolution of an input feature map with an input binary tensor (See e.g. section 3 on convolutional operation of W, where W are binary tensors),and calculating a convolution at the next node using a previous convolution result calculated at the root node of the tree (See e.g. section 3.1 on backpropagation.  Examiner Note: backpropagation means result from previous iteration is backpropagate and used in current/next calculation).
While Rastegari disclose binary CNN, Rastegari fails to disclose constructing a tree and tree traversal (searching a next node…).
Hsu disclose CNN-tree, but fails to disclose constructing a tree for obtained binary tensors; and the tree having a plurality of nodes beginning with a root node in each layer of the CNN.
Ioannou disclose or creating computationally efficient and compact convolutional neural networks (CNNs) using a novel sparse connection structure that resembles a tree root, but also fails to disclose constructing a tree for obtained binary tensors; and the tree having a plurality of nodes beginning with a root node in each layer of the CNN.
Mou disclose tree-based convolution, but also fails to disclose constructing a tree for obtained binary tensors, and the tree having a plurality of nodes beginning with a root node in each layer of the CNN.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 36-40 contains similar allowable subject matter as claims 32-35, 41-53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 [0365] One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor. For example, the machine-readable medium may include instructions which represent various logic within the processor. When read by a machine, the instructions may cause the machine to fabricate the logic to perform the techniques described herein. Such representations, known as "IP cores," are reusable units of logic for an integrated circuit that may be stored on a tangible, machine-readable medium as a hardware model that describes the structure of the integrated circuit.